Exhibit 10.4

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), is entered into as of the
Grant Date (as defined below), by and between Grantee (as defined below) and
Bonanza Creek Energy, Inc., a Delaware corporation (the “Company”).

WHEREAS, the Company maintains the Bonanza Creek Energy, Inc. 2011 Long Term
Incentive Plan, as such may be amended or modified from time to time (the
“Plan”), which is incorporated into and forms a part of this Agreement, and
Grantee has been selected by the board of directors of the Company (the
“Board”), the compensation committee of the Board (the “Committee”) or any
authorized delegatee to receive an [Award Name] (the “Award”) under the Plan as
set forth in this Agreement;

NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:

1.



Definitions.  The following terms used in this Agreement shall have the meanings
set forth in this paragraph 1:

(a)“Cause” shall have the meaning set forth in any applicable agreement between
the Company and Grantee regarding Grantee’s Service with the Company and, if
“Cause” is not so defined, shall mean any of the following: (i) Grantee has
failed or refused to substantially perform Grantee’s duties, responsibilities,
or authorities (other than any such refusal or failure resulting from Grantee’s
becoming Disabled); (ii) any commission by or indictment of Grantee of a felony
or other crime of moral turpitude; (iii) Grantee has engaged in material
misconduct in the course and scope of Grantee’s Service with the Company,
including, but not limited to, gross incompetence, disloyalty, disorderly
conduct, insubordination, harassment of other employees or third parties,
chronic abuse of alcohol or unprescribed controlled substances, improper
disclosure of confidential information, chronic and unexcused absenteeism,
improper appropriation of a corporate opportunity or any other material
violation of the Company’s personnel policies, rules or codes of conduct or any
fiduciary duty owed to the Company or its Affiliates, or any applicable law or
regulation to which the Company or its Affiliates are subject; (iv) Grantee has
committed any act of fraud, embezzlement, theft, dishonesty, misrepresentation
or falsification of records; or (v) Grantee has engaged in any act or omission
that is likely to materially damage the Company’s business, including, without
limitation, damages to the Company’s reputation.

(b)“Covered Shares” means shares of the Company’s Common Stock granted under
this Agreement and are subject to the terms of this Agreement and the Plan.  The
number of “Covered Shares” granted to you under this Agreement is the number of
shares of the Company’s Common Stock specified in correspondence that you
received from the Company on or about [Date].



1

--------------------------------------------------------------------------------

 

(c)“Date of Termination” means the date on which Grantee’s Service with the
Company or an Affiliate terminates for any reason, provided, that a Date of
Termination shall not be deemed to occur by reason of a Grantee’s transfer of
Service between the Company and an Affiliate; further provided that a Grantee’s
Service shall not be considered terminated while Grantee is on a leave of
absence from the Company or an Affiliate approved by the Company or such
Affiliate.

(d)“Designated Beneficiary” means the beneficiary or beneficiaries designated by
Grantee in a writing filed with the Company in the form attached hereto as
Exhibit A.

(e)“Disabled” as it relates to Grantee shall have the meaning of “Disabled” or
such similar term set forth in any applicable agreement between the Company and
Grantee regarding Grantee’s Service with the Company and, if “Disabled” or such
similar term is not so defined, shall mean when (i) Grantee receives disability
benefits under either social security or the Company’s long-term disability
plan, if any, or (ii) the Company, upon the written report of a qualified
physician designated by the Company’s insurers, shall have determined (after a
complete physical examination of Grantee at any time after Grantee has been
absent from the Company for 90 or more consecutive calendar days) that Grantee
has become physically and/or mentally incapable of performing Grantee’s
essential job functions with or without reasonable accommodation as required by
law due to injury, illness, or other incapacity (physical or mental).

(f)“Good Reason” shall have the meaning set forth in any applicable agreement
between the Company and Grantee regarding Grantee’s Service with the Company
and, if “Good Reason” is not so defined, shall exist in the event any of the
following actions are taken without Grantee’s consent: (i) Grantee’s authority
with the Company is, or Grantee’s duties or responsibilities based on Grantee’s
position with the Company or any employment agreement or arrangement between
Grantee and the Company are, materially diminished relative to Grantee’s
authority, duties and responsibilities as in effect immediately prior to such
change; provided, however, that in no event shall removal of Grantee from the
position of manager, director or officer of any direct or indirect Affiliate of
the Company in connection with any corporate restructuring constitute Good
Reason; (ii) a material diminution in Grantee’s base salary or retainer
compensation as in effect immediately prior to such diminution; provided, that,
an across-the-board reduction in the base compensation and benefits of all
Service Providers of the Company by the same percentage amount (or under the
same terms and conditions) as part of a general base compensation reduction
and/or benefit reduction shall not constitute such a qualifying material
diminution; (iii) a material relocation of Grantee's primary work location more
than 75 miles away from the then-current primary work location; or (iv) any
material breach by the Company of any provision of this Agreement or any
employment agreement or arrangement between Grantee and the Company.

(g)“Grantee” means you, the employee of the Company specified in correspondence
that you received from the Company on or about [Date].



2

--------------------------------------------------------------------------------

 

(h)“Grant Date” means [Date].

(i)“Installment” means a portion of Covered Shares.

Capitalized terms used herein without definition have the meanings ascribed to
such terms in the Plan.  Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.

2.Award.  Grantee is hereby granted the number of Covered Shares set forth in
paragraph 1.

3.Delivery of Covered Shares.  Covered Shares shall be registered in book entry
form with the Company’s transfer agent.    During the applicable Restricted
Period, Covered Shares may carry the following legend or any other legend the
Board or the Committee (if so authorized) deems applicable:

“TheSE securities are subject to the VESTING RESTRICTIONS and other provisions
of the Bonanza creek Energy, Inc. 2011 Long Term IncentivE Plan, AS SUCH PLAN
MAY BE AMENDED OR MODIFIED, AND THE Restricted Stock Agreement between Bonanza
Creek Energy, Inc. and THE HOLDER OF THESE SECURITIES.”

4.Restricted Period.  The “Restricted Period” for each Installment of Covered
Shares shall begin on the Grant Date and end on the date scheduled below
applicable to such Installment: 

INSTALLMENT

  

  

RESTRICTED PERIOD WILL END ON:

One third of the Covered Shares

 

 

[Date]

One third of the Covered Shares

 

 

[Date]

One third of the Covered Shares

 

 

[Date]

 

Covered Shares may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the expiration of the Restricted Period applicable to such
Installment of Covered Shares.

 

5.Transfer and Forfeiture of Shares.  Unless otherwise stated in any applicable
agreement between the Company and the Grantee, Grantee shall forfeit any
Installment of Covered Shares for which the Restricted Period has not expired as
of a Date of Termination.    If a Date of Termination does not occur during a
Restricted Period with respect to an Installment of the Covered Shares, then, at
the end of the Restricted Period that is applicable for such Installment,
Grantee shall become vested in those Covered Shares, and such Installment shall
be transferred to Grantee free of all restrictions otherwise imposed by this
Agreement.

Notwithstanding the foregoing, in the event that Grantee’s Date of Termination
occurs within six (6) months of a Change in Control on account of (a) Grantee’s
termination of Service

by the Company without Cause or (b) Grantee’s resignation from the Company for
Good Reason, then any Installment of Covered Shares for which the Restricted
Period has not expired as of such Date of Termination shall become vested as of
such Date of Termination and such Installment shall be transferred to Grantee
free of all restrictions otherwise imposed by this Agreement.



3

--------------------------------------------------------------------------------

 

6.Withholding.

(a)Any income taxes, FICA, state disability insurance or other similar payroll
and withholding taxes (“Withholding Obligation”) arising with respect to the
Covered Shares are the sole responsibility of Grantee.  Any Withholding
Obligation that arises as a result of Grantee’s election pursuant to paragraph
16, below, shall be satisfied by Grantee paying the Withholding Obligation in
cash to the Company.  Any Withholding Obligation that arises as a result of the
vesting of the Covered Shares shall be settled pursuant to paragraphs 6(b) or
6(c), below.

(b)By accepting this Agreement, Grantee hereby elects, effective on the Grant
Date, to sell shares of Stock held by Grantee in an amount and at such time as
is determined in accordance with this paragraph 6(b), and to allow the Agent, as
defined below, to remit the cash proceeds of such sales to the Company as more
specifically set forth below (a “Sell to Cover”) to permit Grantee to satisfy
the Withholding Obligation to the extent the Withholding Obligation is not
otherwise satisfied pursuant to the provisions of paragraph 6(c) below and
further acknowledges and agrees to the following provisions:

(i)Grantee hereby irrevocably appoints the Company’s designated broker Solium
Capital Inc., or such other broker as the Company may select, as Grantee’s agent
(the “Agent”), and authorizes and directs the Agent to:

(A)Sell on the open market at the then prevailing market price(s), on Grantee’s
behalf, as soon as practicable on or after the date of the vesting of the
Covered Shares, the number (rounded up to the next whole number) of shares of
Stock sufficient to generate proceeds to cover (A) the satisfaction of the
Withholding Obligation arising from the vesting of the Covered Shares that is
not otherwise satisfied pursuant to paragraph 6(c) and (B) all applicable fees
and commissions due to, or required to be collected by, the Agent with respect
thereto;

(B)Remit directly to the Company the proceeds necessary to satisfy the
Withholding Obligation;

(C)Retain the amount required to cover all applicable fees and commissions due
to, or required to be collected by, the Agent, relating directly to the sale;
and

(D)Deposit any remaining funds in Grantee’s account.  

 

(ii)Grantee acknowledges that Grantee’s election to Sell to Cover and the
corresponding authorization and instruction to the Agent set forth in paragraph
6(b) is intended to comply with the requirements of Rule 10b5-1(c)(1) under the
Exchange Act, and to be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act (Grantee’s election to Sell to Cover and the
provisions of paragraph 6(b), collectively,



4

--------------------------------------------------------------------------------

 

the “10b5-1 Plan”). Grantee acknowledges that by accepting this Award, he or she
is adopting the 10b5-1 Plan to permit Grantee to satisfy the Withholding
Obligation. Grantee hereby authorizes the Company and the Agent to cooperate and
communicate with one another to determine the number of shares of Stock that
must be sold pursuant to paragraph 6(b) to satisfy the Withholding Obligation.



(iii)Grantee acknowledges that the Agent is under no obligation to arrange for
the sale of Stock at any particular price under this 10b5-1 Plan and that the
Agent may effect sales as provided in this 10b5-1 Plan in one or more sales and
that the average price for executions resulting from bunched orders may be
assigned to Grantee’s account. In addition, Grantee acknowledges that it may not
be possible to sell shares of Stock as provided for in this 10b5-1 Plan and in
the event of the Agent’s inability to sell shares of Stock, Grantee will
continue to be responsible for the Withholding Obligation.

(iv)Grantee hereby agrees to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this 10b5-1 Plan. The Agent is a
third-party beneficiary of paragraph 6(b) and the terms of this 10b5-1 Plan. 

(v)Grantee’s election to Sell to Cover and to enter into this 10b5-1 Plan is
irrevocable. This 10b5-1 Plan shall terminate not later than the date on which
the Withholding Obligation arising from the vesting of the Covered Shares is
satisfied.

(c)Alternatively, or in addition to or in combination with the Sell to Cover
provided for under paragraph 6(b), Grantee authorizes the Company, at its
discretion, to satisfy the Withholding Obligation through the Grantee
surrendering shares of Stock to which Grantee is otherwise entitled to under the
Plan (based on minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes, that are applicable to such taxable income).

(d)Grantee hereby agrees that the withholding provisions of each other
outstanding restricted stock award agreement held by Grantee as of the date
hereof are hereby amended to match the provisions of this paragraph 6, such that
Grantee agrees to use a Sell to Cover transaction to satisfy all applicable
withholding taxes arising as a result of the vesting of the restricted shares
subject to such other award agreements, unless otherwise determined by the
Company.

 

7.Dividends.  Grantee shall not be prevented from receiving dividends and
distributions paid on the Covered Shares merely because those shares are subject
to the restrictions imposed by this Agreement and the Plan; provided, however
that no dividends or distributions shall be payable to or for the benefit of
Grantee with respect to record dates for such dividends or distributions for any
Covered Shares occurring on or after the date, if any, on which Grantee has
forfeited those shares.



5

--------------------------------------------------------------------------------

 

8.Voting.  Grantee shall not be prevented from voting the Covered Shares merely
because those shares are subject to the restrictions imposed by this Agreement
and the Plan; provided, however, that Grantee shall not be entitled to vote
Covered Shares with respect to record dates for any Covered Shares occurring on
or after the date, if any, on which Grantee has forfeited those shares.

9.Heirs and Successors.  This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.  If any rights of
Grantee or benefits distributable to Grantee under this Agreement have not been
exercised or distributed, respectively, at the time of Grantee’s death, such
rights shall be exercisable by the Designated Beneficiary, and such benefits
shall be distributed to the Designated Beneficiary, in accordance with the
provisions of this Agreement and the Plan.  If a deceased Grantee fails to
designate a beneficiary, or if the Designated Beneficiary does not survive
Grantee, any rights that would have been exercisable by Grantee and any benefits
distributable to Grantee shall be exercised by or distributed to the legal
representative of the estate of Grantee.  If a deceased Grantee designates a
beneficiary and the Designated Beneficiary survives Grantee but dies before the
Designated Beneficiary’s exercise of all rights under this Agreement or before
the complete distribution of benefits to the Designated Beneficiary under this
Agreement, then any rights that would have been exercisable by the Designated
Beneficiary shall be exercised by the legal representative of the estate of the
Designated Beneficiary, and any benefits distributable to the Designated
Beneficiary shall be distributed to the legal representative of the estate of
the Designated Beneficiary.

10.Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Board, and the Board
shall have all powers with respect to this Agreement as it has with respect to
the Plan.  Any interpretation of the Agreement by the Board and any decision
made by it with respect to the Agreement is final and binding on all persons.

11.Plan Governs.  Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by Grantee from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Board from time to time pursuant to the Plan.

12.Fractional Shares.  In lieu of issuing a fraction of a share of Stock
resulting from an adjustment of the Award pursuant to Section 17.4 of the Plan
or otherwise, the Company will be entitled to pay to Grantee an amount equal to
the fair market value of such fractional share.



6

--------------------------------------------------------------------------------

 



13.Not An Employment Contract.  The Award will not confer on Grantee any right
with respect to continuance of employment or other service with the Company or
any Subsidiary, nor will it interfere in any way with any right the Company or
any Subsidiary would otherwise have to terminate or modify the terms of such
Grantee’s Service at any time.

14.Notices.  Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail.  Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.  Notices shall be
directed, if to Grantee, at Grantee’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal executive office.

15.Amendment.  This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of Grantee and
the Company without the consent of any other person.

16.Section 83(b) Election.  With the prior consent of the President, Chief
Executive Officer, Chief Financial Officer or General Counsel of the Company,
Grantee may, within 30 days of the Grant Date, file an election under section
83(b) of the Code with the Internal Revenue Service with respect to the Covered
Shares (a “Section 83(b) Election”).  Within five business days of filing a
Section 83(b) Election, Grantee shall provide a copy of such completed election
form to the Company at the following address: 410 17th Street, Suite 1400,
Denver, CO 80202, Attention: General Counsel.  Grantee acknowledges that any
Section 83(b) Election is Grantee’s sole responsibility, and additionally
acknowledges that the Company has hereby advised Grantee to consult with a
financial or tax advisor of Grantee’s own choosing with regard to the federal
and state tax considerations resulting from the Award and/or the effect of
filing a Section 83(b) Election.  The Company is unable to give Grantee any
advice or counseling with respect to federal and state tax matters.

17.Electronic Acceptance.  By logging into and accepting this Agreement through
Grantee’s Solium Capital account, Grantee (a) understands, represents,
acknowledges and agrees to be bound by this Agreement as if Grantee had manually
signed this Agreement, (b) agrees that Agent or its designee shall retain
custody of the Covered Shares until such time as they have vested and all
withholding obligations have been satisfied, (c) elects to conduct a Sell to
Cover to satisfy the Withholding Obligation in accordance with paragraph 6(b) of
the Agreement, (d) agrees to the amendment of the withholding provisions of all
other restricted stock awards held by Grantee in accordance with Section 6(d)
above and elects to conduct a Sell to Cover to satisfy the withholding
obligations in respect to those other restricted stock awards, and (e)
represents and warrants that (i) Grantee has carefully reviewed paragraph 6(b)
of this Agreement, (ii) Grantee is not subject to any legal, regulatory or
contractual restriction that would prevent the Agent from conducting sales and
does not have, and will not attempt to exercise, authority, influence or control
over any sales of Stock effected by the Agent and (iii) as of the date Grantee
accepts this Agreement, Grantee is not aware or in possession of any material,
nonpublic information with respect to the Company or its affiliates or any of
their respective securities.  In the event that Grantee does not accept this
Agreement through the Solium Capital Shareworks system within 90 days of the
Grant Date, the Company shall have the option, but not the obligation, to cancel
and revoke the award of Covered Shares represented by this Agreement and any
such award shall be forfeited by Grantee without any further consideration.



7

--------------------------------------------------------------------------------